 
Exhibit 10.1
 
EXECUTION VERSION



 
SEPARATION AGREEMENT
 
SEPARATION AGREEMENT dated the 26th day of May, 2016 between Valeant
Pharmaceuticals International, Inc. (“Valeant”) and J. Michael Pearson (“Mr.
Pearson” and together with Valeant, the “Parties”).
 
WHEREAS, Mr. Pearson served as Valeant’s Chief Executive Officer pursuant to an
agreement entered into on January 7, 2015 (the “2015 Agreement”);
 
WHEREAS, Mr. Pearson's employment with Valeant terminated and, Mr. Pearson
ceased serving as Valeant’s Chief Executive Officer, effective as of the
Termination Date (as defined below);
 
WHEREAS, the Parties have agreed that Mr. Pearson will serve as a consultant to
Valeant during the Consulting Period (as defined below);
 
WHEREAS, in connection with his ceasing to serve as Valeant’s Chief Executive
Officer and his continuing service as a consultant to Valeant, Valeant has
agreed to provide Mr. Pearson with certain payments and benefits; and
 
WHEREAS, Valeant and Mr. Pearson desire to enter into this Separation Agreement
(this “Agreement”) to set forth the Parties’ agreement as to Mr. Pearson’s
entitlements and continuing obligations in connection with his termination of
employment with Valeant and service as a consultant to Valeant.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree as follows:
 
1.
Capitalized Terms. Unless otherwise defined herein, capitalized terms shall have
the meaning set forth in the 2015 Agreement.

 
2.
Termination Date. The Parties agree that May 2, 2016 was the last day of Mr.
Pearson’s employment with Valeant (the “Termination Date”) and that Mr.
Pearson’s service as Valeant’s Chief Executive Officer terminated as of the
Termination Date. Mr. Pearson resigned, effective as of the Termination Date,
from all positions he holds as an officer, director, benefit plan trustee or
otherwise with respect to Valeant and its subsidiaries. Mr. Pearson’s
resignation was not due to a disagreement with Valeant.  It is intended that the
Termination Date shall constitute Mr. Pearson’s “separation from service” within
the meaning of Section 409A of the Internal Revenue Code (“Section 409A”).

 
3.
Remuneration Upon Termination. The Parties acknowledge that in connection with
Mr. Pearson’s termination of employment with Valeant, in addition to any unpaid
base salary due to him in respect of his services prior to the Termination Date
and any Accrued Compensation, he shall be entitled to (or eligible for, as the
case may be) the following payments and benefits in accordance with Section 9(c)
of the 2015 Agreement (as adjusted by resolution of the Talent and Compensation
Committee on April 21, 2016), subject to Mr. Pearson’s execution of the general
release of claims attached hereto as Annex A (the “Release”) within twenty-one
(21) days following the Termination Date and the applicable seven (7) calendar
day revocation period expiring without revocation:

 
 
(a)
An annual bonus in respect of the 2016 fiscal year pro-rated to reflect the
portion of the 2016 fiscal year elapsed prior to the Termination Date, based on
(i) 150% of targeted performance for the portion of the annual bonus earned
based on the achievement of transitional metrics, (ii) actual performance for
the first quarter of 2016 for the portion of the annual bonus based on the
achievement of financial metrics, and (iii) and targeted performance for the
second quarter of 2016 through the Termination Date for the portion of the
annual bonus based on the achievement of financial metrics, , payable within 60
days of the Termination Date.

 
 
(b)
A severance payment equal to $9 million, payable in lump sum within 60 days of
the Termination Date;


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
For a period of two years following the Termination Date, continued coverage for
himself and his dependents under any health, medical, dental or vision program
or policy on the same basis as active employees, at the rates applicable to
active employees; provided, that such coverage shall become secondary to any
coverage provided to Mr. Pearson by a subsequent employer and to any Medicare
coverage for which Mr. Pearson becomes eligible.

 
 
(d)
Any equity compensation awards held by Mr. Pearson shall be treated in
accordance with Section 9(c) of the 2015 Agreement.

 
 
(e)
For a period of two (2) years following the Termination Date, (i) Valeant shall
make available to Mr. Pearson office space in a building located at 14 Main
Street, Suite 140, Madison, New Jersey (the "Property"); provided, however, that
if Valeant discontinues its lease of the Property, Valeant will provide Mr.
Pearson with alternative office space for the duration of the two year period,
reasonably comparable, and in reasonable proximity, to the Property and
(ii)Valeant shall provide Mr. Pearson with nonexclusive access to an executive
administrative assistant at Valeant and IT support.

 
4.
Consulting Services.

 
 
(a)
For a period beginning on the Termination Date and expiring on December 31, 2017
(the “Initial Consulting Period”), Mr. Pearson agrees to make himself reasonably
available to consult with Valeant as reasonably requested by Valeant from time
to time (the “Services”), provided that it is the intent that such Services
(together with any other services provided by Mr. Pearson to Valeant)  shall not
exceed twenty percent (20%) of the average level of services that Mr. Pearson
performed during the three year period prior to the Termination Date.  Effective
as of the expiration of the Initial Consulting Period, the term of this
Agreement shall be automatically renewed for additional one (1) month periods
thereafter (each, a “Renewal Period”) unless either party provides written
notice of the intention not to renew the Consulting Period at least thirty (30)
days prior to the expiration of any such Renewal Period.  The Initial Consulting
Period, together with any Renewal Periods, is referred to herein as the
“Consulting Period.”  Notwithstanding the foregoing, Valeant may terminate the
Consulting Period by providing written notice at any time prior to the end of
the Initial Consulting Period.

 
 
(b)
In all matters relating to the Services, Mr. Pearson shall be acting as an
independent contractor. Neither Mr. Pearson, nor any affiliated employees or
subcontractors, shall be the agent(s) or employee(s) of Valeant under the
meaning or application of any federal or state laws, including but not limited
to unemployment insurance or worker’s compensation laws. Mr. Pearson will be
solely responsible for all income, business or other taxes imposed on the
recipient and payable as a result of the fees paid for the Services. Mr. Pearson
shall not sign any agreement or make any commitments on behalf of Valeant, or
bind Valeant in any way, nor shall Mr. Pearson make any public statements
concerning the Services that purport to be on behalf of Valeant, in each case
without prior express written consent from Valeant.

 
 
(c)
Valeant and Mr. Pearson shall mutually agree on the time and location at which
he shall perform any Services hereunder, subject to the right of Valeant to
reasonably request by advance written notice to Mr. Pearson that such Services
be performed at a specific time and at a specific location.  Mr. Pearson shall
use his reasonable best efforts to honor any such request. Valeant shall use its
reasonable best efforts not to require the performance of Services in any manner
that unreasonably interferes with any other business or pre-scheduled personal
activity of Mr. Pearson.

 
5.
Remuneration During the Consulting Period. The Parties acknowledge that during
the Consulting Period, Mr. Pearson shall be entitled to (or eligible for, as the
case may be) the following:

 
 
(a)
In exchange for the Services performed hereunder, Valeant agrees to pay Mr.
Pearson a fee of (i) $83,333 for each month (pro-rated for partial months) that
Services are performed through the end of 2016, and (ii) $15,000 for each month
(pro-rated for partial months) that Services are performed after 2016 and during
the Consulting Period.  Valeant shall reimburse Mr. Pearson for any


 
2

--------------------------------------------------------------------------------

 
 
reasonable and documented out of pocket travel and meal expenses incurred by Mr.
Pearson in providing the Services, provided that they are consistent with
Valeant’s travel policy applicable to non-CEO executives of Valeant and that
appropriate proof of expenditure is provided.  The fee for the Services shall be
paid within thirty (30) days following the last day of each calendar month
during the Consulting Period, with the last payment due within thirty (30) days
following the termination or expiration of the Consulting Period; and
 
 
(b)
If the Consulting Period is terminated by Valeant for any reason prior to the
expiration of the Initial Consulting Period, Valeant shall pay Mr. Pearson any
unpaid fees that would have been due to Mr. Pearson through the end of the
Initial Consulting Period. Such unpaid fees shall be paid within thirty (30)
days following termination of the Consulting Period.

 
6.
Confidentiality; Covenant Not to Solicit and Not to Compete. Mr. Pearson agrees
to continue to be bound by Sections 12, 13 and 14 of the 2015 Agreement as such
provisions are applicable to a termination by Valeant without Cause.

 
7.
Non-Disparagement. Mr. Pearson agrees not to make written or oral statements
about Valeant, its subsidiaries or affiliates, or its directors, executive
officers or non-executive officer employees that are negative or disparaging.
Valeant shall instruct its directors and executive officers not to make written
or oral statements about Mr. Pearson that are negative or disparaging.
Notwithstanding the forgoing, nothing in this Agreement shall preclude (a)
either Party (and, in the case of Valeant, its directors, executive officers,
and non-executive officer employees) from communicating or testifying truthfully
to the extent required by law to any federal, state, provincial or local
governmental agency or in response to a subpoena to testify issued by a court of
competent jurisdiction, (b) Mr. Pearson, if after consulting with Valeant it is
determined in good faith by Mr. Pearson that a false or misleading statement
concerning Mr. Pearson has been made by a director, executive officer or
non-executive officer employee, from making statements specifically to rebut any
such false or misleading statements made by such director, officer or employee,
or (c) Valeant’s directors, executive officers or non-executive officer
employees, if after consulting with Mr. Pearson it is determined in good faith
by such director, officer or employee that a false or misleading statement
concerning such director, officer or employee has been made by Mr. Pearson, from
making statements specifically to rebut any such false or misleading statements
made by Mr. Pearson.

 
8.
Cooperation.

 
 
(a)
Following the Termination Date, Mr. Pearson agrees to make himself reasonably
available to cooperate with Valeant and its affiliates in matters that
materially concern: (i) requests for information about the services Mr. Pearson
provided to Valeant, its affiliates and their predecessors during his employment
with Valeant, its affiliates and their predecessors, (ii) the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of Valeant, its affiliates and their
predecessors which relate to events or occurrences that transpired while Mr.
Pearson was employed by Valeant, its affiliates or their predecessors and as to
which Mr. Pearson has, or would reasonably be expected to have, personal
experience, knowledge or information or (iii) any investigation or review by any
federal, state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the US Department of Justice, the US Federal
Trade Commission or the US Securities and Exchange Commission) as any such
investigation or review relates to events or occurrences that transpired while
Mr. Pearson was employed by Valeant, its affiliates and their predecessors. Mr.
Pearson’s cooperation shall include: (A) making himself reasonably available to
meet and speak with officers or employees of Valeant, Valeant’s counsel or any
third-parties at the request of Valeant at times and locations to be determined
by Valeant reasonably and in good faith, taking into account Mr. Pearson’s
business and personal needs (the “Valeant Cooperation”) and (B) giving accurate
and truthful information at any interviews and accurate and truthful testimony
in any legal proceedings or actions (the “Witness Cooperation”). Nothing in this
Section 8(a) shall be construed to limit in any way any rights Mr. Pearson may
have at applicable law not to provide testimony with regard to specific
matters.  Unless required by law or legal process, Mr. Pearson will not
knowingly or intentionally furnish information to or cooperate with any
non-governmental entity (other than Valeant) in connection with any potential or
pending proceeding


 
3

--------------------------------------------------------------------------------

 
 
or legal action involving matters arising during Mr. Pearson’s employment with
Valeant, its affiliates and their predecessors.
 
 
(b)
Mr. Pearson shall not be entitled to any payments in addition to those otherwise
set forth in this Agreement for any Services to be performed during the
Consulting Period or in respect of any Witness Cooperation, regardless of when
provided.  For any Valeant Cooperation rendered after the Consulting Period,
Valeant shall pay Mr. Pearson at the rate of $3,750 per day or any part
thereof.  Valeant will also reimburse Mr. Pearson for any reasonable,
out-of-pocket travel, hotel and meal expenses incurred in connection with Mr.
Pearson’s performance of obligations pursuant to this Section for which Mr.
Pearson has obtained prior approval from Valeant.

 
 
(c)
If Mr. Pearson reasonably determines that he should be represented by counsel in
connection with any Witness Cooperation, he shall be represented by counsel
selected or approved by Valeant, which may be (at Valeant’s election) the same
counsel representing Valeant or its affiliates in such matter, except that Mr.
Pearson shall have the right to have separate counsel in connection with (i) any
matter involving testimony before, or any investigation by, any agency or
tribunal of the federal or any state, foreign or local government or (ii) any
other proceeding, if he reasonably determines that he should be separately
represented in such proceeding due to Valeant’s counsel having an actual
conflict of interest.  Subject to the restrictions under the Articles of Valeant
and applicable law, Valeant shall agree to, and shall, pay the reasonable costs
and expenses of any counsel representing Mr. Pearson with respect to any matter
as to which Mr. Pearson is cooperating with Valeant pursuant to this Section
8(c), including any separate counsel selected by Mr. Pearson and approved by
Valeant.

 
 
(d)
Nothing in this Agreement, the 2015 Agreement, or any other agreement by and
between the Parties is intended to or shall preclude or in any way limit or
restrict Mr. Pearson from providing accurate and truthful testimony or
information to any governmental agency.

 
9.
Other Valeant Policies. Mr. Pearson agrees that he shall continue to be bound by
and comply with the terms of the Standards of Business Conduct, the compensation
recoupment policy and any other policies of Valeant and its affiliates that
survive termination of employment.

 
10.
Indemnification.  Mr. Pearson shall be indemnified by Valeant with respect to
his services on or behalf of Valeant on or prior to the Termination Date,
regardless of whether as a director, officer or employee, and in respect of any
Services provided hereunder, in either case as provided in Section 15(d) of the
2015 Agreement.

 
11.
Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six (6) month period immediately following Mr. Pearson’s separation from
service shall instead be paid on the first business day after the date that is
six (6) months following his termination of employment (or upon his death, if
earlier). Notwithstanding any other provision of this Agreement, Valeant may
withhold from amounts payable under this Agreement all amounts that are required
or authorized to be withheld, including, but not limited to, federal, state,
local and foreign taxes required to be withheld by applicable laws or
regulations.

 
12.
Term Life Insurance Policy.  Valeant shall use its reasonable commercial best
efforts to transfer to Mr. Pearson, or otherwise permit Mr. Pearson to continue
in effect at his own expense, the $10 million term life insurance policy
provided by the John Hancock Life Insurance Company that Valeant currently
maintains


 
4

--------------------------------------------------------------------------------

 
 
on his life.  The intent of this Section is to allow Mr. Pearson to continue
such policy and the death benefit coverage thereunder in effect without
interruption  at his own expense.
 
13.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

 
14.
Entire Agreement. This Agreement sets forth the entire agreement between Mr.
Pearson and Valeant concerning the termination of Mr. Pearson’s employment and
his service as a consultant to Valeant, and supersedes any other written or oral
promises concerning the subject matter of this Agreement, including, without
limitation, those set forth in the 2015 Agreement (except to the extent the
provisions of the 2015 Agreement survive by their terms or the terms of this
Agreement). No waiver or amendment of this Agreement will be effective unless it
is in writing, refers to this Agreement, and is signed by Mr. Pearson and
Valeant’s Chief Executive Officer.

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
 

 
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
               
By:  
/s/ Joseph Papa    
Name: Joseph Papa
   
Title: Chief Executive Officer

 



/s/ J. Michael Pearson  
J. Michael Pearson
 

 
 
5

--------------------------------------------------------------------------------

 
 
ANNEX A
 
General Waiver & Release
 
This Legal Release (“Release”) dated as of the last date executed below (the
“Release Date”) is between Valeant Pharmaceuticals International, Inc.
(“Valeant”) and J. Michael Pearson (“Employee”).  Capitalized terms used herein
without separate definition shall have the meaning ascribed thereto under the
Separation Agreement dated May 26, 2016 between Employee and Valeant (the
“Separation Agreement”).
 
Employee Release. Employee, on behalf of himself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE Valeant, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, agents, insurers, and reinsurers of such
plans) past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, promises, agreements and demands whatsoever in law or in equity, known or
unknown, suspected or unsuspected, which Employee or which Employee’s heirs,
executors administrators, or assigns hereafter ever had, now have, or may have,
from the beginning of time to the date Employee executes this Release arising
out of or attributable to Employee’s employment, consultancy, directorship or
other service relationship with Valeant or any Releasees or the termination of
such relationship or service. This general waiver and release does not include
any claims, causes of actions, suits, lawsuits, debts, and demands whatsoever in
law or in equity, known or unknown, suspected or unsuspected which may come into
existence post the date of this Release.
 
The claims being waived and released include, without limitation:
 
 
(a)
any and all claims of violation of any foreign or United States federal, state,
provincial and local law arising from or relating to Employee’s recruitment,
hire, employment and termination of employment with Valeant;

 
 
(b)
any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;

 
 
(c)
all claims to disputed wages, compensation, and benefits, including any claims
for violation of applicable state laws relating to wages and hours of work;

 
 
(d)
any and all claims for violation of any state or federal statute or regulation
relating to termination of employment, unlawful discrimination, harassment or
retaliation under applicable federal, state and local constitutions, statutes,
laws, and regulations (which includes, but is not limited to, the Age
Discrimination in Employment Act, as amended (“ADEA”), Title VII of the Civil
Rights Act of 1964, 42 U.S.C. 1981, the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act of 1993, the Americans with
Disabilities Act, the Rehabilitation Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the New Jersey Law Against
Discrimination and Conscientious Employee Protection Act, the California Fair
Employment and Housing Act and the California Family Rights Act), the Ontario
Employment Standards Act, 2000, Human Rights Code, and Workplace Safety and
Insurance Act; and

 
 
(e)
any and all claims for monetary damages and any other form of personal relief.

 
In waiving and releasing any and all claims against the Releasees, whether or
not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Release will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Release if Employee had prior
knowledge of such facts.

 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision of this Release to the contrary, by executing this
Release, Employee is not waiving and releasing any and all claims Employee may
have for:
 
 
(a)
unemployment, state disability and/or paid family leave insurance benefits
pursuant to the terms of applicable state law;

 
 
(b)
continuation of existing participation in Valeant-sponsored group health benefit
plans under the United States federal law known as “COBRA” and/or under any
applicable state counterpart law;

 
 
(c)
any benefit entitlements that are vested as of the date of termination pursuant
to the terms of a Valeant-sponsored benefit plan, policy or other arrangement,
whether or not governed by the United States federal law known as “ERISA,”
including, without limitation, any equity arrangements governed by Section 9(c)
of the Employment Letter;

 
 
(d)
violation of any foreign or United States federal, state or local statutory
and/or public policy right or entitlement that, by applicable law, is not
waivable;

 
 
(e)
any claims, causes of actions, suits, lawsuits, debts, or demands whatsoever
arising out of or relating to Employee’s right to enforce the terms of the
Separation Agreement;

 
 
(f)
any rights or claims for indemnification under any written agreements with any
of the Releasees, the charter, by-laws or operating agreements of Valeant, or
under applicable law or the 2015 Agreement or any rights as an insured, or to
coverage, under any director’s and officer’s liability insurance policy;

 
 
(g)
any claims relating to Employee’s rights under the Employment Letter that are
intended to survive the termination of Employee’s employment; and

 
 
(h)
any wrongful act or omission occurring after the date Employee signs this
Release.

 
Nothing in this Release shall prevent Employee from filing a charge with the
Equal Employment Opportunity Commission (or similar state or local agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state or local agency); provided, however, that Employee
acknowledges and agrees that Employee shall not be entitled to any personal
monetary recovery in connection with such a charge or investigation.
 
No Admission. Nothing about the fact or content of this Release shall considered
to be or treated by Employee or Valeant as an admission of any wrongdoing,
liability or violation of law by Employee or by any Releasee.
 
Consideration & Revocation Periods; Effective Date. Employee acknowledges that
(a) Valeant has advised him in this writing of his right to consult with an
attorney prior to signing this Release; (b) he has carefully read and fully
understands all of the provisions of this Release, and (c) he is entering into
this Release, including the releases set forth herein, knowingly, freely and
voluntarily in exchange for good and valuable consideration (including, but not
limited to, the payments to be made under the Separation Agreement) to which he
would not be entitled in the absence of signing this Release. Employee has
twenty-one (21) calendar days to consider this Release, although Employee may
sign it sooner, but not before June 30, 2015.
 
In addition, for the period of seven (7) calendar days after the date Employee
signs this Release (“7-day Revocation Period”), Employee may revoke it by
delivering written notice of revocation to Valeant by hand-delivery or by
facsimile or e-mail transmission using the street, facsimile or e-mail address
for Valeant stated below.
 
Because of this 7-day Revocation Period, this Release will not become effective
and enforceable until the eighth calendar day after the date Employee signed it,
provided that Employee has delivered Employee’s signed Release to Valeant, and
Employee did not revoke the Release.
 
Delivery to Valeant. Employee should return this Release, signed by Employee
(and any notice of revocation, if applicable) to:

 
 

--------------------------------------------------------------------------------

 
 
Valeant Pharmaceuticals International, Inc.
400 Somerset Corporate Boulevard
Bridgewater, NJ 08807

 
Attn: General Counsel
 
Judicial Interpretation/Modification; Severability. In the event that this
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the Release shall be voidable at the sole discretion of Valeant.
 
Changes to Release. No changes to this Release can be effective except by
another written agreement signed by Employee and by Valeant’s Chief Executive
Officer.
 
Complete Agreement. Except for the Separation Agreement, and any equity or other
employee benefit plans, programs or policies referenced herein or therein as
surviving this Release, this Release, assuming it is executed and not revoked
during the 7-day Revocation Period, cancels, supersedes and replaces any and all
prior agreements (written, oral or implied-in-fact or in-law) between Employee
and Valeant regarding all of the subjects covered by this Release. This Release,
together with the Separation Agreement and any equity or other employee benefit
plans, programs or policies referenced herein or therein as surviving this
Release, is the full, complete and exclusive agreement between Employee and
Valeant regarding all of the subjects covered by this Release and the Separation
Agreement, and neither Employee nor Valeant is relying on any representation or
promise that is not expressly stated in this Release or the Separation
Agreement.
 
I HAVE READ THIS RELEASE. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD, AND THAT VALEANT HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS RELEASE. I SIGN THIS RELEASE FREELY AND
VOLUNTARILY, WITHOUT DURESS OR COERCION.
 
Date:    
           
J. Michael Pearson

 